Citation Nr: 1340286	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-48 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension with stroke, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for depression, to include as due to exposure to herbicides.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.

7.  Entitlement to service connection for a respiratory disorder/breathing disorder, including as secondary to service-connected diabetes mellitus, type II.  

8.  Entitlement to service connection for vertigo, to include as due to exposure to herbicides.

9.  Entitlement to service connection for a double vision, including as secondary to service-connected diabetes mellitus, type II, and as due to exposure to herbicides.

10.  Entitlement to service connection for a sleep disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1958 to August 1964 and from December 1964 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

In October 2013, prior to the Veteran's scheduled video-conference hearing, he submitted a signed statement withdrawing his request for a hearing.  38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In statement received by the Board on November 7, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for Parkinson's disease, hypertension, depression, left ear hearing loss, tinnitus, GERD, respiratory/ breathing disorder, vertigo, double vision, and a sleep disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for Parkinson's disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for depression are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for left ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for GERD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a respiratory/breathing disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for vertigo are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

9.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for double vision are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

10.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a sleep disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement dated October 31, 2013, and received by the Board on November 7, 2013, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for Parkinson's disease, hypertension, depression, left ear hearing loss, tinnitus, GERD, respiratory/ breathing disorder, vertigo, double vision, and a sleep disorder, from appellate consideration.  Thus there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal as to the claim of entitlement to service connection for Parkinson's disease is dismissed.

The appeal as to the claim of entitlement to service connection for hypertension is dismissed.  

The appeal as to the claim of entitlement to service connection for depression is dismissed.

The appeal as to the claim of entitlement to service connection for left ear hearing loss is dismissed.

The appeal as to the claim of entitlement to service connection for tinnitus is dismissed.

The appeal as to the claim of entitlement to service connection for GERD is dismissed.

The appeal as to the claim of entitlement to service connection for a respiratory/ breathing disorder is dismissed

The appeal as to the claim of entitlement to service connection for vertigo is dismissed.

The appeal as to the claim of entitlement to service connection for double vision is dismissed.

The appeal as to the claim of entitlement to service connection for a sleep disorder is dismissed.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


